There are ten assignments of error, but all of them are abandoned because not considered in the brief of appellant (Allen v. Reidsville,178 N.C. 513) except one, which is to a statement of a contention of the parties, and this exception is disposed of by the record, which says, "No objection was made or exception taken at the time the judge was charging the jury," and not until the case on appeal was settled.
An objection to a statement of a contention must be made at the time, and comes too late after verdict. Price v. Edwards, 178 N.C. 503; Hall v.Giessell, 179 N.C. 657.
No error.